COX, WOOTTON, LERNER
12011 sAN vIcEN'rE aouLE\/AP.D surrE soo
Los ANGELES, auFoRNIA 90049
TELEPHoNE 310-4400020

p_a

NN[\JN[\)[\.)[\.)[\)[\)»-\)-)-A>-a»~r_¢)-l>_\»-\)d
OO\IO\LA-wa'-‘C\OOO\]O\U'I-LWNHO

\ooo\lo\l_m.c><.»)t\.)

 

ge 2:18-cV-09548-RGK-P.]W Document 16 Filed 11/19/18 Page 1 of 9 Page |D #:256

NEIL S. LERNER (SBN 134031)
THOM_AS M. FEDELI (SBN 314647)
COX WOOTTC)N LERNER

GRIFFIN & HANSEN LLP

12011 San Vicente Boulevard, Suite 600
Los Angeles, California 90049

Telephc_)ne: 310 440-0020

Facs;mlle: 310 440,-0015

Ema1l: nsl leflrm.com
tfc eh@cwliirm.com

Attorne s for Defendants,
RUBE GARCIA ADVANCED ENVIRONMENTAL GROUP, LLC, and
ADVANCED CLEANUP TECHNOLOGIES, INC.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

PACIFIC MARITIME FREIGHT, INC. Case No. 18-cv-O9548-RGK-PJW
d/b/a PACIFIC TUGBOAT S`ERVICE,
IN ADMIRALTY
Plaintiff,
VERIFIED ANSWER AND

vs. AFFIRMATIVE DEFENSES

BARGE AMECS 1 (a/k/a “TIDEMAR”)
(USCG No. 507460 IMO # 976)her
tackle, furnishings, equipment, meres,
and apparel, In Rem; and RUBEN
GARCIA, an Individual, ADVANCED
ENVIRONMENTAL GROUP, LLC, and
ADVANCED CLEANUP
TECHNOLOGIES, INC., In Personam,

Defendants.

 

 

Defendants, Ruben Garcia, Advanced Environrnental Group, LLC (“AEG”), and
Advanced Cl¢anup Te¢hnologies, Inc-. (“ACTI”) (collectively ‘_‘Defendants”), through

1

VERIFIED ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS RUBEN GARCIA, ADVANCED
ENVIRONMENTAL GROUP, LLC, and ADVANCED CLEANUP TECHNOLOGIES, INC.

 

 

p_.a
h

pd
L)l

TELEPHONE 310-440-0020

\_\
O\

COX, WOOTTON, LERNER
12011 sAN vrcENTE BoULEvARD, surrE 600
Los ANGELB, cAuFoRmA 90049

Cas;e 2:18-cV-09548-RGK-P.]W Document 16 Filed 11/19/18 Page 2 of 9 Page |D #:257

their attomeys, submit this Verified Answer and Affirmative Defenses to the Pacific

p_\

Maritime Freight, Inc. d/b/a Pacific Tugboat Service’s (“PTS’~s”) Complaint, as ~folloWs:
DEFENDANTS’ ANSWER TO PTS’S COMPLAINT
JURISDICTION AND VENUE
l. Paragraph l of the Complaint contains jurisdiction allegations Which
present legal conclusions and questions of law to be determined solely by the Court and,
thus, Defendants deny the allegations of paragraph l of the Complaint.

2. Paragraph 2 of the Complaint contains venue allegations Which present

\ooo\lo~v\.t>`wl\.)

legal conclusions and questions of law to be determined solely by the Court and, thus,
Defendants deny the allegations of paragraph 2 of the Complaint.
PARTIES

3. Defendants are Without knowledge sufficient to admit or deny the

)-\r-l»-l
NHO

allegations contained 'in paragraph 3, and on that ground deny the allegations of

,_.
L)J

paragraph 3 of the Complaint.
4.- Defendants admit BARGE AMECS l (“Barge”) bears USCG No. 507460,
and IMO # 976. Defendants are Without knowledge sufficient to admit or deny the

remaining allegations contained in paragraph 4, and on that ground deny the remaining

»-l >-a
'OO \]

allegations of paragraph 4 of the Complaint.

,_..
\O

5. Defendants admit Mr. Garcia is a resident of California and President and
CEO of AEG and President and CEO of ACTI. Defendants deny the remaining

[\)l\)
>-‘O

allegations in paragraph 5.
6. Admit.
7 . Admit.
8. Admit.

|\)NN
.I;b)l\)

OVERVIEW
Defendants deny each allegation in paragraph 9 of the Complaint.

NNN
\lO\Ul
\O

lO. Defendants deny each allegation in paragraph 10 of the Complaint

co
op

2
VERIFIED ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS RUBEN GARCIA, ADVANCED
ENVIRONMENTAL GROUP, LLC, and ADVANCED CLEANUP TECHNOLOGIES, INC.

 

 

 

OOX, WOOTTON, LERNER
12011 sAN vIcENTE acuteva sum 600

Los ANGE_ES, cALIFoRNIA's;oMQ
TELEPHONE 310440nozo

Ca.

\OOO\]O\§h-l>b.)[\)r.-\

[\) [\) l\) N [\) [\) [\J [\) [\) »-d r-l r-a »-r )-\ )-\ »-\ id r-‘ >-1
00 \l O\ Ul -l> 03 [\) vi C \O 00 \l O\ Ul `-|> lai [\J >-1 O

se 2:18-cV-O9548-RGK-P.]W Document 16 Filed 11/19/18 Page 3 of 9 Page |D #:258

ll. Defendants admit the parties engaged in arbitration related to agreements
involving the Barge, the validity of which Defendants dispute. Defendants deny the
remaining allegations in paragraph ll.\

` GENERAL FACTS

12. Defendants admit PTS and AEG entered a “Teaming Agreement” for use
of the Barge and tugboat services related thereto. Defendants deny the remaining
allegations in paragraph 12.

13. Admit.

14. Admit that AEG commenced servicing its customer’s vessels with PTS
providing tug and barge services. Defendants deny the remaining allegations in
paragraph 14.

l 5. Admit.

16. Defendants deny each allegation in paragraph 16 of the Complaint.

17. Admit the parties executed a “First Addendum” dated 16 March 2016.
Defendants deny the remaining allegations in paragraph 17 of the Complaint.

18. Defendants deny each allegation in paragraph 18 of the Complaint.

19. Defendants deny each allegation in paragraph 19 of the Complaint.

20. Defendants admit PTS commenced arbitration proceedings with AAA on
February 14, 2017. Defendants deny the remaining allegations in paragraph 20.

21. Defendants admit PTS and AEG negotiated and signed a Mutual Release
and Settlement Agreement. Defendants deny the remaining allegations in paragraph 21.

22. Admit.

23. Defendants deny each of the allegations in paragraph 23.

24. Defendants deny each of the allegations in paragraph 24.

25. Defendants deny each of the allegations in paragraph 25.

26. Defendants deny each of the allegations in paragraph 26.

27. Defendants deny each of the allegations in paragraph 27.

'28. Defendants deny each of the allegations in paragraph 28.

3

VERIFIED ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANT_S RUBEN GARCIA, ADVANCED
ENVIRONMENTAL GROUP, LLC, and ADVANCED CLEANUP TECHNOLOGIES, lNC.

 

 

 

pdp-a

TELEPHONE 310-440-0020

LOS ANGELE, CALIFORNIA S(D‘IS
,_\

00X, wooTToN, LERNER `
12011 SAN VICENTE BOULEVARD, SUlTE 500

 

r-)-lr-A>-=
W[\JHO

)-1)-\)`-\
\OOO\]

 

NI\JNNNN
Ul-|>L)J[\J»-lo

 

l\)l\)l\)
OO\]O\

 

Caste 2:18-cV-O9548-RGK-P.]W Document 16 Filed 11/19/18 Page 4 of 9 Page |D #:259
1 29. Admit.
2 30. Defendants deny each of the allegations in paragraph 30.
3 31. Defendants deny each of the allegations in paragraph 31.
4 32. Defendants deny each of the allegations in paragraph 32.
5 33. Defendants deny each of the allegations-in paragraph 33;
6 34. Defendants deny each of the allegations in paragraph 34.
7 35. Defendants deny each of the allegations in paragraph 35.
8 36. Defendants deny each of the allegations in paragraph 36
9 , FIRST CAUSE OF ACTION
37 . Paragraph 37 incorporates previous paragraphs,-' and is not required to be
admitted or denied_.
38. Defendants deny each of the allegations in paragraph 38.
39. Defendants deny each of the allegations in paragraph 39.
4 40. Defendants deny each of the allegations in paragraph 40.
5 4l. Defendants deny each of the allegations in paragraph 41.
6 42. Defendants deny each of the allegations in paragraph 42.
43; Defendants deny each of the allegations in paragraph 43.
44. Defendants deny each of the allegations in paragraph 44.
,SECOND CAUSE OF ACTION
45. Paragraph 45 incorporates previous paragraphs, and is not required to be
admitted or denied. 4 ‘
46. Defendants deny each of the allegations in paragraph 46.
47 . Defendants deny each of the allegations in paragraph 47.
48. Defendants deny each of the allegations in paragraph 48.
THIRD CAUSE OF ACTION
49. Paragraph 49 incorporates previous paragraphs, and is not required to be
admitted or denied.
50. Defendants deny each of the allegations in paragraph 50.
vERIFIED ANSWER AND AFFIRMAer DEFENs:s oF DEFENDANTS RUBEN GARCIA5 ADVANCED
ENvIRoNMENrAL_ GRoUP, LLC, and ADVANCED cLEANUP rEcHNoLoGIEs, rNc.

 

 

 

COX, WOOTTON, LERNER

12011 SAN VICE`|TE BOULB/ARD, SUlTE SW

LOS ANGELES, CAL]FORN]A 90049

TELEPHONE 310-440-0020

»_i
UJ

el

\OOO\]O'\UI-I>L»JN»-a

»~»-Ir-l
l\'J\-‘O

l\) l\) l\J l\.) l\.) !\.) l\) I\J N »-‘ \-l »-* r-l >-‘_ »-a
00 \\ O\ 01 -l> w [\) >-\ C> \O 00 \l O\ Ul -I>

 

se 2:18-cV-O9548-RGK-P.]W Document 16 Filed 11/19/18 Page 5 of 9 Page |D #:260

5'1. Defendants deny each of the allegations in paragraph 51.

52. Defendants deny each of the allegations in paragraph 52.

53. Defendants deny each of the allegations in paragraph 53.

FOURTH-CAUSE OF ACTION

54. Paragraph 54 incorporates previous paragraphs, and is not required to be
admitted or denied.

55 . Defendants deny each of the allegations in paragraph 55.

56. Defendants deny each of the allegations in paragraph 56.

57. Defendants deny each of the allegations in paragraph 57.

58. Defendants deny each of the allegations in paragraph 58.

5 9. Defendants deny each of the allegations in paragraph 59.

60. Defendants expressly deny that PTS is entitled to any relief, and specifically
deny that PTS is entitled to the'relief sought in paragraphs 1 through 12 of the Prayer
following the word “WHEREFO ” on pages 12 and 13 of the Complaint.

AFFIRMATIVE DEFENSES

Without conceding'any of the allegations in PTS’s Complaint, Defendants lodge

the following affirmative defenses based on information and belief:
FIRST AFFIRMATIVE DEFENSE
(Lack of Jurisdiction)

The Court lacks jurisdiction over this matter due to the presence of mandatory,
binding arbitration clause in the agreement between the parties that controls this matter.
SECOND AFFIRMATIVE DEFENSE
(Waiver)

PTS waived any claim to current possessory interest in the Barge by invoicing and
accepting Defendants’ payment for charter hire of the Barge through the end of
December 2018, which provides Defendants exclusive possessory interest in the Barge
through that period.

///

5

VERIFIED ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS RUBEN GARCIA, ADVANCED
ENVIRONMENTAL GROUP, LLC, and ADVANCED CLEANUP TECHNOLOGIES, I`NC.

 

 

LOS ANGElES, CALIFORNIA 90049
TELEPHONE -310440-0020

coX`; wooTTON, LERNER
12011 SAN WCB|TE BOULEVARD SUT|'E 600

Case 2:18-cV-O9548-RGK-P.]W Document 16 Filed 11/19/18 Page 6 of 9 Page |D #:261

\OOO\]O\U'I-LUJN*-*.

NN[\)N[\)[\JNNNH»-l>_a>-a)d»-a)-\>_\r-\r~a

THIRD AFFIRMATIVE DEFENSE
(Estoppel)

PTS is estopped from bringing the present lawsuit because the causes of action
and relief sought are fully submitted and pending in a parallel litigation before the
American Arbitration Association, and set to be heard on or about November 26,' 2018.

FOURTH AFFIRMATIVE DEFENSE
(No Ownership or Possessory Interest in AMECS)

PTS has no ownership or possessory interest in the equipment identified in the

Complaint as the “AMECS” system technology
FIFTH AFFIRMATIVE DEFENSE
(AMECS Not Equipment, Fixtures, or Apparel of Barge)

AMECS is not part of the Barge’s tackLE, furnishings, equipment, fixtures or
apparel. AMECS is merely stationed on the Barge. Thus, AMECS is not the proper
subject of the arrest. {

SIXTH AFFIRMATIVE DEFENSE
l (Failure to State a Claim)
The Complaint fails to state a claim upon which relief can be granted.
SEVENTH AFFIRMATIVE DEFENSE
(Excuse of Performance)

To the extent PTS alleges Defendants failed to perform any alleged obligations
pursuant to contract or otherwise, such failure is excused due to the action or inaction of
PTS.

EIGHTH AFFIRMATIVE DEFENSE
(Frustration of Purpose)

Defendants’ performance o_f any duty alleged in the Complaint,' by contract or
otherwise, is excused by reason of frustration of purpose.
///

///
6

 

 

 

VERIFIED ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS RUBEN GARCIA, ADVANCED
»ENVIRONMENTAL GROUP, LLC, and ADVANCED CLEANUP TECHNOLOGIES, INC. .

 

COX, WOO_'l'.l‘ON, LERNER
12011 sAN vicEN'nz eouLE\/ARD sum-z 600

Los ANGELE, cAuFoRNIAboMs
TELEPHONE 310440-0020

\OOO\]O\U\LLJJ[\)>~

,_\|_¢
’-‘O

[\) [\) [\.) [\J l`\) l\J l\) l\) I\) >-* >-\ )-\ \~-av id r-l >-l
00 \l O\ Lh -b U) N '_‘ C> \D 00 \`| O\ Ll`l -l> bd

 

 

else 2:18-cV-O9548-RGK-P.]W Document 16 Filed 11/19/18 Page 7 of 9 Page |D #:262

NINTH AFFIRMATIVE DEFENSE
(PTS’s Anticipatory Breach)

If any contracts, obligations, or agreements'as alleged in the Complaint have been
entered into, any duty of performance of Defendants is excused by reason of PTS’s
anticipatory breach.

TENTH AFFIRMATIVE DEFENSE
(Unjust Enrichment_)

PTS is barred from recovery against Defendants under the doctrine of unjust

enrichment
ELEVENTH AFFIRMATIVE DEFENSE
(Good Faith)

PTS is barred from recovery against Defendants b'ecause, at all material times,

Defendants acted in good faith and conducted all material transactions in good faith.
TWELFTH AFFIRMATIVE DEFENSE
(Bad Faith)

PTS acted in bad faith and in violation of any applicable covenant of good faith
and_fair dealing, thereby legally causing or contributing to PTS’s alleged losses, injuries
o_r damages.

THIRTEENTH AFFIRMATIVE DEFENSE
(Unclean Hands)

PTS is barred from recovery against Defendants under the doctrine of unclean

'hands.

Defendants reserve the right to assert additional affirmative defenses as additional
information becomes available through discovery and investigation

WHEREFORE, Defendants pray for the following relief:

A. PTS’s requests for relief, in all respects, be denied and that PTS takes
nothing by this action; '

7

VERIFIED ANSWER AND AFFIRMATIVE DEFENSES OF DEFE_NDANTS RUBEN GARCIA, ADVANCED
ENVIRONMENTAL GROUP, LLC, and ADVANCED CLEANUP TECHNOLOGIES, INC.

 

COX, WOOTI‘ON, LERNER
12011 sAN vithrrE BouLEvAm surrE 600

Los ANGELEs, CAl_!FoRNIA'soo¢ia
TE|£PHONE 310-440'®20

Cals;e 2:18-cV-O9548-RGK-P.]W Document 16 Filed 11/19/18 Page 8 of 9 Page |D #:263

©OO\`|O\Ul-I>UJ[\J'-‘

,_a|_\
""O

 

 

B. Judgment be entered dismissing with prejudice the Complaint against

Defendants;

C. Costs of suit; and
D. The Court grant such other and further relief as may be just and proper.

DATED; N b 19, 2013 'COX WOOTTON LERNER
Ovem er GRIFFIN & HANSEN, LLP

By: /s/ Neil S. Lemer
NEIL S. LERNER
THOMAS M. _FEDELI
-Attorneys for Defendants RUBEN
GARCIA, ADVANCED
ENVIRONMENTAL GROUP, LLC, and
ADVANCED CLEANUP
TECHNOLOGIES, INC.

 

8

VERIFIED ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS RUBEN GARCIA, ADVANCED
ENVIRONMENTAL GROUP, LLC, and ADVANCED CLEANUP TECHNOLOGIES, INC.

 

6-cV-O9548-RGK-P.]W Document 16 Filed 11/19/18 Page 9 of 9 Page |D #:264

 

 

 

 

 

 

 

Case 2:1
l viz-:Rir=rcarfos
z i, Rnbcn Garcia tieriarc:
3 § am the President and CEO cf Adi'anced Enviranmenta£ Gronp_. LLC t"AEG"},
ij and Advanced Cleanup fcchna.iogies.‘inc. ("ACTI"). ii along with AEG and AC'f`l.
3 are the Befcadan!s and Cnunter<:la§mams in this litigation I have read the foregoing
6 Answer and Affirmati\'e Dct’enses. and know the contents thereof The facts and
7 allegations set forth therein are true and accurate based on my personal knewfedge`
3 information and belief _
9 l declare under pertains of perjury under the ¥aws ot"the limited Staies that the
::} 1 foregoing is true and correct
13 ' , 1
§§ mr Baf€<ir ....§l L.. 213%8 ar ms assn-116 .Caiifsma.
“‘aa 13 _ v ' h
§§§§ §§ `_¢`».~ "\, i:;, <-»~` `::.
§§ w Ruben Garcia
' I"F
13
¥9
30
31
23
23
34
25
26
37
28
_ v ` §
waterman .\xsw§a ,x-\;,) Arrzass,i":‘n=i mines-srs or DEFE?~.':)M:':‘$ guam <';,¢~».'Rcia. aox:a»<c:tsn
t narrower war cans a t r.C. and sun swan crest-sup recuxnz.tx_;zas. ncr

 

 

 

